Citation Nr: 1016014	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-36 712	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellants


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 
1954 to March 1976.  He died in June 2005.  The Appellants 
are two of his adult children.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A 
special review of the Veteran's file was mandated by the 
Court's decision in Nehmer v. Department of Veterans Affairs.


FINDING OF FACT

Although he was noted to have a high white blood cell count 
on several occasions during service and post service, the 
Veteran never received a diagnosis of CLL or any other form 
of leukemia.


CONCLUSION OF LAW

CLL was not incurred in or aggravated by the Veteran's 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In another precedent case, Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007), the Court held that for Dependency and 
Indemnity Compensation (DIC) benefits, VCAA notice must 
include:  (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Appellants in June 
2008.  The letter informed them of their and VA's respective 
responsibilities in obtaining supporting evidence and also 
complied with Dingess by also apprising them of the 
downstream disability rating and effective date elements of 
their claim.  



A claim for accrued benefits, by its very nature, is a claim 
for past-due and unpaid benefits, so it must be adjudicated 
on the basis of the evidence of record at the relevant time 
in question - the date of the Veteran's death.  And because, 
on the basis of this evidence limited to this time frame, no 
reasonable possibility exists that further notice or 
assistance would aid in substantiating the claim, any 
deficiencies of notice or assistance are moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the duty to notify and assist is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  The Court has held that, in such cases where the law 
is dispositive, the claim must be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Furthermore, where a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant, the Court has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

VA fulfilled its duty to assist the Appellants by obtaining 
all relevant evidence in support of their claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained the Veteran's 
service treatment records (STRs) and VA treatment records.  
There is no indication of any outstanding records pertaining 
to the Appellants' claim.

II.  Entitlement to Accrued Benefits

The Veteran filed a claim for service connection for a high 
white blood cell count in September 1999.  The RO denied that 
claim in a May 2000 rating decision.  In response, he filed a 
Notice of Disagreement (NOD) but withdrew his appeal in 
February 2001.  Review of that May 2000 decision was 
triggered by the passage of the VCAA in November 2000, during 
the pendency of his appeal, but in an August 2002 rating 
decision the RO affirmed the prior denial.  The Veteran again 
filed a NOD in response, to initiate an appeal, but after 
receiving a SOC in July 2003, he failed to perfect his appeal 
by also filing a timely Substantive Appeal (e.g., a VA Form 9 
or equivalent statement).  See 38 C.F.R. § 20.200, etc.

Nevertheless, special review of that decision was mandated in 
April 2006 by the Court's holding in Nehmer v. Department of 
Veterans Affairs, 284 F.3d 1158 (9th Cir. 2002).  Specifically 
in this regard, in May 1989 the United States District Court 
for the Northern District of California voided all denials of 
Agent Orange claims based on the regulations that became 
effective on September 25, 1985.  Nehmer v. United States 
Veterans' Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 
1989) (Nehmer I).  The district court later clarified its 
ruling, holding that the covered claims were those in which 
the disease or cause of death was later found to be service-
connected under valid VA regulations.  Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).  In May 1991, the United States 
government and the plaintiffs in the Nehmer litigation 
entered into a stipulation according to which VA would 
readjudicate claims the denials of which were voided by 
Nehmer I.  Nehmer v. United States Veterans' Administration, 
No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) (Nehmer 
Stipulation).  The effective date of any resulting award of 
benefits would be based on the filing date of the original 
claim, for claims originally filed before May 3, 1989 
(Stipulation 1), or on the later of the filing date of the 
claim or the date of disability or death of the Veteran, for 
claims filed after May 3, 1989 (Stipulation 2).  See Williams 
v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 2002).

The Nehmer stipulations were later incorporated into a final 
regulation that became effective on September 24, 2003.  68 
Fed. Reg. 50,966 (Aug. 25, 2003) (codified at 38 C.F.R. § 
3.816).  That regulation defines a "Nehmer class member" to 
include a Vietnam Veteran who has a covered herbicide 
disease.  Id., at 50,970; 38 C.F.R. § 3.816(b).  The 
regulation further provides that where a 
"Nehmer class member" is entitled to disability compensation 
for a covered herbicide disease, and his claim for disability 
compensation "was either pending before VA on May 3, 1989, or 
was received by VA between that date and the effective date 
of the statute or regulation establishing a presumption of 
service connection for the covered disease," the effective 
date of the award will be the later of the date the claim was 
received by VA or the date the disability arose.  Id., at 
50,971; 38 C.F.R. § 3.816(c).  Where the foregoing 
requirements are not met, the regulation provides that the 
effective date of the award "shall be determined in 
accordance with" 38 C.F.R. §§ 3.114 and 3.400. 68 Fed. Reg. 
50,966, 50,971 (Aug. 25, 2003) (codified at 38 C.F.R. § 
3.816(c)(4)).

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:  (i) The claimant's 
application and other supporting statements and submissions 
may reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered herbicide disease, in which VA denied compensation 
for a disease that reasonably may be construed as the same 
covered herbicide disease for which compensation has been 
awarded. 68 Fed. Reg. 50,966, 50,971 (Aug. 25, 2003) 
(codified at 38 C.F.R. § 3.816(c)(2)).

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).  In order for a Claimant to be entitled 
to accrued benefits, the Veteran must have had a claim 
pending at the time of death or else be entitled to them 
under an existing rating or decision.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1998).

The Federal Circuit Court specified that a claim must have 
been filed by or on behalf of the Veteran prior to his death 
in the specific form prescribed by the Secretary in 
accordance with 38 U.S.C.A. § 5101(a) (West 2005).  Jones, 
136 F.3d at 1299.  Further, a "claim for VA benefits pending 
on the date of death" means a claim filed with VA that had 
not been finally adjudicated by VA on or before the date of 
death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299.

As the Veteran had been granted service connection for lung 
cancer secondary to herbicide exposure and had additional 
claims for conditions secondary to herbicide exposure which 
had been denied, based on the Nehmer case, he is considered 
to have had a case pending at the time of his death in June 
2005.  The Appellants clarified their claim for service 
connection for high white blood cell count as one for CLL, 
stating that a high white blood cell count is a symptom of 
CLL.  In a July 2007 rating decision, the RO denied the 
Appellants' claim for retroactive benefits, and this appeal 
ensued.  

Benefits to which a beneficiary was entitled at his death, 
based on evidence on file at the date of death or under 
existing ratings or decisions, i.e., accrued benefits, 
will be paid to survivors as provided by law.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  

The Veteran was widowed at the time of his death and the 
Appellants are two of his six adult children.  So the 
Appellants are persons eligible to receive accrued benefits 
per 38 C.F.R. § 3.1000(a)(ii).

As the Appellants are persons eligible to receive accrued 
benefits and the Veteran is considered to have had pending 
claims at the time of his death, the Appellants have met the 
threshold eligibility requirements for accrued benefits.  So 
the Board will address their claim on its merits.



III.  Service Connection for CLL

The Appellants claim the Veteran had CLL from exposure to 
Agent Orange during his military service.  However, as even 
they acknowledge the Veteran never received a diagnosis of 
CLL during his lifetime, service connection cannot be granted 
because this is the most essential and fundamental 
requirement of the claim.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has or had it, and that, without this 
minimum level of proof, there can be no valid claim because 
there is no disability to relate to his military service).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

In general, service connection requires (1) medical evidence 
of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition to these regulations, a Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as the dioxin in Agent Orange, unless there is affirmative 
evidence establishing that he or she was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).



If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  

As the Veteran was service-connected for lung cancer 
secondary to Agent Orange exposure, herbicide exposure is 
conceded.  And CLL is included on the list of diseases 
presumptively associated with said exposure.  See 38 C.F.R. 
§ 3.309(e).  But more importantly, as mentioned, he never 
received the required diagnosis of CLL to warrant service 
connection - either prior to, at the time of, or since 
filing his claim for this condition.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that VA compensation only may be awarded to an applicant who 
has disability on the date of application, not for past 
disability).  See, too, McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (further clarifying that this requirement of 
current disability is satisfied when the claimant has 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of the claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).

In their defense, the Appellants argue that the Veteran's 
readings of high white blood cell counts going back to as 
early as the 1970s were, in actuality, the initial 
manifestations of CLL.  So they maintain that, because he had 
this symptom and presumed exposure to Agent Orange, he should 
have been granted service connection for this condition - if 
not since service, then in the alternative when he filed his 
claim in September 1999.

The Veteran's service treatment records (STRs) do not show a 
diagnosis of CLL or any other form of leukemia while he was 
in service.  And although there were indeed readings of high 
white blood cell counts during his service in 1969, 1975 and 
1976, there was never any resultant indication that he had 
CLL.

Post-service records also show a reading of a high white 
blood cell count in June 2001.  But the diagnoses were 
history of aortic aneurysm and back pain.  No diagnosis of 
CLL or other type of leukemia is found in any of the post-
service medical records.

As laymen, the Appellants do not have the necessary medical 
training and expertise to equate those elevated white blood 
cell count readings during service and in the many years 
since with CLL, no matter how sincere their personal beliefs.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  CLL simply is not 
the type of condition that is readily capable of lay 
diagnosis, such as a broken leg, separated shoulder, 
varicose veins, etc.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006); and Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  And no doctor or other qualified medical 
health care professional has indicated or even suggested 
those elevated while blood cell count readings during service 
and since were early, i.e., prodromal indications of CLL or 
tantamount to this diagnosis.

Therefore, the Appellants have not satisfied the first 
criterion of Hickson, which is establishing the Veteran had 
CLL.  And without proof he had this condition, there 
necessarily is no disability to attribute to his military 
service, including especially to his already recognized 
exposure to Agent Orange.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

There are a couple of other final points worth also 
mentioning.  In Chotta v. Peake, 22 Vet. App. 80, 86 (2008), 
the Veteran's Court held that a "retrospective" 
medical opinion may be necessary in certain instances to 
fairly decide claims.  But according to the higher Federal 
Circuit Court, VA does not have any such obligation when, as 
here, the only evidence supporting the claim is 
unsubstantiated lay allegations.  See Waters v. Shinseki, No. 
2009-7071 (April 6, 2010).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Appellants' 
claim of entitlement to service connection for CLL.  
And since the preponderance of the evidence is against their 
claim, the doctrine of reasonable doubt is not for 
application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, their appeal is denied.


ORDER

The claim for service connection for CLL for accrued benefits 
purposes is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


